Name: Commission Regulation (EEC) No 1499/76 of 25 June 1976 amending Regulations (EEC) No 394/70, (EEC) No 825/75, (EEC) No 2048/75 and (EEC) No 2850/75 on the tariff nomenclature of certain sugar products
 Type: Regulation
 Subject Matter: foodstuff;  beverages and sugar;  tariff policy;  trade policy
 Date Published: nan

 26. 6 . 76 Official Journal of the European Communities No L 167/29 COMMISSION REGULATION (EEC) No 1499/76 of 25 June 1976 amending Regulations (EEC) No 394/70 , (EEC) No 825/75 , (EEC) No 2048/75 and (EEC) No 2850/75 on the tariff nomenclature of certain sugar products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organi ­ zation of the market in sugar ( J ), as last amended by Regulation (EEC) No 832/76 (2), and in particular Arti ­ cles 12 (2), 17 (5), 19 (4) and 47 (2) thereof, Whereas Council Regulation (EEC) No 832/76 of 6 April 1976 amending Regulations No 359/67/EEC, (EEC) No 950/68 , (EEC) No 3330/74, (EEC) No 2727/75 and (EEC) No 2744/75 on the tariff nomen ­ clature of certain cereal , rice, beef and veal and sugar products, which applies with effect from 1 July 1976, has in the interests of simplification regrouped the tariff subheadings of CCT heading No 17.01 concerning beet sugar and cane sugar in the solid state ; whereas, therefore, detailed modifications should be made to Commission Regulations (EEC) No 394/70 of 2 March 1970 on detailed rules for granting export refunds on sugar (3 ), (EEC)' No 825/75 of 25 March 1975 laying down special detailed rules for the application of export levies on sugar (4 ), (EEC) No 2048/75. of 25 July 1975 laying down special detailed rules for the application of the system of import and export licences for sugar (5 ), as last amended by Regulation (EEC) No 719/76 (6), and (EEC) No 2850/75 of 31 October 1975 laying down detailed implementing rules in respect of the importa ­ tion of preferential sugar and amending Regulations (EEC) No 955/70 and (EEC) No 2048/75 ( 7) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Sugar, HAS ADOPTED THIS REGULATION : Article 1 In Article 13 (3) of Regulation (EEC) No 394/70 the words : 'sugar falling within heading No 17.01 B' are hereby replaced by 'undenatured sugar falling within heading No 17.01 '. Article 2 Annex I to Regulation (EEC) No 825/75 is hereby replaced by the Annex hereto . Article 3 In the third subparagraph of Article 10 (3) of Regula ­ tion (EEC) No 2048/75, the words : 'white sugar falling within subheading 17.01 B I ' are hereby replaced by 'white sugar falling within subheading 17.01 A'. Article 4 In Article 2 of Regulation (EEC) No 2850/75, the words : ' Preferential raw sugar which is not intended for refining and which falls within subheading 17.01 B II b)' are hereby replaced by 'Preferential raw sugar falling within subheading 17.01 B If . Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1976 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 June 1976 . For the Commission P. J. LARDINOIS Member of the Commission &gt;) OJ No L 359, 31 . 12 . 1974, p. 1 . 2 ) OJ No L 100, 14 . 4 . 1976, p. 1 . 3 ) OJ No L 50 , 4 . 3 . 1970 , p. 1 . «) OJ No L 79, 28 . 3 . 1975, p. 17 . 5 ) OJ No L 213 , 11 . 8 . 1975 , p. 31 . o) OJ No L 84, 31 . 3 . 1976, p. 27 . 7 OJ No L 283, 1 . 11 . 1975, p. 50 . No L 167/30 Official Journal of the European Communities 26. 6 . 76 ANNEX CCT heading No Description of goods 1 2 17.01 Beet sugar and cane sugar, solid : A. White sugar ex B. Raw sugar, excluding sugar candy